Exhibit 10.3



Summary Description of Director Compensation


Element of Compensation for Non-Management Directors
(other than the Chairman)1 
 
Dollar Value
 
Annual Board Cash Retainer
 
$60,000
 
Annual Committee Chair Cash Retainer (other than Audit and Compensation
Committees)
 
$7,500
 
Annual Audit Committee Chair Cash Retainer
 
$15,000
 
Annual Compensation Committee Chair Cash Retainer
 
$10,000
 
Per Meeting Fee (Board and Committees)
 
$2,000
 
Annual Equity Award
 
$92,500
(in restricted stock units)
Initial Equity Award
 
$80,000
(in restricted stock units)
       
1 Non-employee directors may elect to defer cash compensation under a Director
Deferred Compensation Agreement.
 
     
Chairman Compensation: 
     
Salary (August 1, 2009 through December 31, 2009)
 
$360,000
 
Annual Board Cash Retainer (after December 31, 2009)
 
$125,000
 
Annual Equity Award after December 31, 2009
 
$92,500
 
Per Board Meeting Fee (after December 31, 2009)
 
$2,000
 

 
Stock Ownership Guidelines:  Each director must hold three (3) times the "Annual
Board Cash Retainer" or "Salary" as applicable, in Alpha Natural Resources,
Inc.'s common stock (including any securities convertible or exercisable into
its common stock) after five (5) years of service on the Board.